Citation Nr: 1736773	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a spinal cord injury.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a sciatic nerve disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1987 to March 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

The Board notes that the Veteran requested a hearing before the Board in his substantive appeal.  However, the Veteran failed to report as scheduled for his hearing.  As such, the Board considers his request for a hearing to be withdrawn and will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2016).

The issue of entitlement to service connection for a sciatic nerve disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No injury of the spinal cord manifested during service and there are no residuals of a spinal cord injury attributable to service.

2.  A left knee disorder was not manifested during service and a left knee disorder is not attributable to service.

3.  A right foot disorder was not manifested during service and a right foot disorder is not attributable to service.
4.  A right ankle disorder was not manifested during service and a right ankle disorder is not attributable to service.


CONCLUSIONS OF LAW

1.  Residuals of a spinal cord injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3   A right foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded VA examinations responsive to the claims for service connection of a left knee disorder, a right foot disorder, a right ankle disorder, and residuals of a spinal cord injury.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  
 
The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he has residuals of a spinal cord injury, a left knee disorder, a right foot disorder, and a right ankle disorder, which are the result of injuries incurred during the course of training while on active duty.

Service treatment records are negative for any evidence of a spinal cord injury.  Service treatment records show complaints of numbness of the feet in December 1987.  At his December 1998 separation examination, the Veteran reported a history of childhood rheumatic fever, Achilles pain since 1992, joint pain and swelling, aching knees, and recurrent back pain.  The separation examination was normal.  Military examinations dated July 1987, November 1990, December 1991, and October 1993 were also normal.

VA post-service treatment records show that the Veteran complained of left knee pain and right Achilles pain in July 2010; no diagnoses were noted.  Post-service private treatment records do not show any related complaints, treatment, or diagnoses.

The Veteran was afforded a VA examination in April 2011.  According to the examination report, the Veteran complained of lower back pain, stiffness, weakness, and fatigability.  He also complained of foot pain without weakness or fatigability, including intermittent pain of the right Achilles tendon and heel, as well as pain, weakness, swelling, and stiffness of the left knee on an intermittent basis; he denied experiencing instability or fatigability of the left knee.  He attributed his complaints to parachute jumps, road marches with heavy rucksacks, and riding over rough terrain.  He also reported getting hit in the head by a cargo hatch of a personnel carrier.  

Physical examination of the feet and left knee was normal.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The Board notes that a May 2011 rating decision reflects that service connection was for degenerative disc disease of the thoracolumbar spine.  

Based on the evidence of record, the Veteran's claims of service connection for residuals of a spinal cord injury, a left knee disorder, a right foot disorder, and a right ankle disorder must be denied.

The weight of the evidence reflects that the Veteran does not have any residuals of a spinal cord injury related to his period of active duty.  The weight of the evidence also reflects that the Veteran does not have a left knee disorder, right foot disorder, or right ankle disorder related to his period of active duty.  As noted above, service treatment records do not reflect that the Veteran manifested, was treated for, or was diagnosed with a left knee disorder, a right foot disorder, or a right ankle disorder during service; there is also nothing indicating that the Veteran had a spinal cord injury during service.

Moreover, none of the Veteran's post-service treatment records reflect complaints, treatment, or diagnoses of a left knee disorder, a right foot disorder, or a right ankle disorder; post-service treatment records do not show any treatment or history of a spinal cord injury.  In this regard, the Board notes the Veteran's assertions that he was injured while carrying rucksacks, parachute jumping, and/or while riding over rough terrain; he also asserted that he hit his head on a hatch.  The Board also acknowledges that the Veteran reported a history of joint pain and swelling, aching knees, painful Achilles tendon, and recurrent back pain at separation from service.  

However, the Veteran's service treatment records do not indicate that he had a spinal cord injury, or signs or symptoms of a left knee disorder, right foot disorder, or a right ankle disorder.  The Veteran has not presented any evidence of a left knee disorder, right foot disorder, or right ankle disorder; he has not presented any evidence of a spinal cord injury, or the residuals thereof.  To the contrary, the Veteran did not report a history of a spinal cord injury during or since service; he reported complaints of recurrent back pain, which have been attributed to his now service-connected degenerative disc disease of the thoracolumbar spine.  Notably, he is also service-connected for degenerative disc disease of the cervical spine.  To this point, the Board points out that the July 2010 VA treatment record and April 2011 VA examination were negative for a left knee disorder, a right foot disorder, or a right ankle disorder; these records were also negative for evidence of a spinal cord injury, or residuals thereof.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

As noted, service connection is in effect for degenerative disc disease of the thoracolumbar spine.  The evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2016).  The Board points out that the Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See also 38 C.F.R. § 4.14 (2016). 

The Veteran is competent to report injuries, symptoms, and diagnoses of identified by a medical professional related to his left knee, right foot, right ankle, and spinal cord; he is also competent to report when his symptoms were first identified.  However, he is not competent to diagnose a left knee disorder, a right foot disorder, a right ankle disorder, or spinal cord disorder for himself, or provide a nexus between any left knee disorder, right foot disorder, right ankle disorder, or spinal cord disorder and his active service; doing so requires specific medical training and knowledge.  Moreover, the Veteran has not provided any evidence of treatment or competent diagnoses of left knee, right foot, right ankle, or spinal cord disorders due to an event or injury during service.  To the contrary, none of the post-service treatment records reflect complaints, treatment, or diagnoses of a left knee disorder, a right foot disorder, a right ankle disorder, or spinal cord disorder, and there is no indication that he reported a related diagnosis to his medical providers.  

Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran has a left knee disorder, a right foot disorder, a right ankle disorder, and/or any residuals of a spinal cord injury is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report an injury or event, and complaints of pain, the question is the diagnosis and cause of that pain; a diagnosis is not an observable fact.  It requires clinical testing to assess and diagnose an underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the causes.  Therefore, the Board finds that the Veteran's statements as to the nature and etiology of his claimed left knee, right foot, right ankle, and spinal cord disorders are not competent evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).   

The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the clinical evidence of record.  The April 2011 VA examination report clearly concluded that the Veteran does not have a left knee disorder, a right foot disorder, a right ankle disorder, or spinal cord disorder related to the Veteran's service.  The VA examiner, in determining that the Veteran did not have a left knee disorder, a right foot disorder, a right ankle disorder, or spinal cord disorder related service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinion of the VA examiner is also consistent with the medical evidence of record, which does not demonstrate that the Veteran has a current left knee disorder, a right foot disorder, a right ankle disorder, or spinal cord disorder.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In short, the weight of the evidence is against the existence of a left knee disorder, a right foot disorder, a right ankle disorder, or a spinal cord disorder related to his service.  The evidence shows that service treatment records and post-service treatment records do not show any complaints, treatment, or diagnoses of a left knee disorder, a right foot disorder, a right ankle disorder, or spinal cord disorder during or for many years after service.  Moreover, the Veteran has not provided any evidence of treatment or competent diagnoses of a left knee disorder, a right foot disorder, a right ankle disorder, or spinal cord disorder.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of left knee disorder, a right foot disorder, a right ankle disorder, or spinal cord disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for residuals of a spinal cord injury is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right foot disorder is denied.

Entitlement to service connection for a right ankle disorder is denied.


REMAND

The Veteran asserts that he has a sciatic nerve disorder which is related to his service, including his service-connected degenerative disc disease of the thoracolumbar spine.  Service treatment records reflect complaints of numbness of the feet and an April 2011 radiology report reflect that the Veteran has moderate degenerative disc and joint disease with nonspecific sacral iliac joint sclerosis.  
The Veteran has not yet been afforded VA examinations in connection with this claim.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claim for service connection of a sciatic nerve disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available VA treatment records for the claim on appeal for the rating period since January 2016 should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claim on appeal from any VA facility identified by a review of the record since June 2013.

2.  The Veteran should be afforded a VA neurological examination to determine the nature and etiology of any sciatic nerve disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current sciatic nerve disorder and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified sciatic nerve disorder is related to any event, illness, or injury during service.  

If the Veteran's identified sciatic nerve disorder is not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified sciatic nerve disorder is proximately due to or the result of the service-connected degenerative disc disease of the thoracolumbar spine, including whether any increase in severity of the identified sciatic nerve disorder is due to or the result of the service-connected degenerative disc disorder of the thoracolumbar spine.
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


